Citation Nr: 0518864	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana.

These matters were previously before the Board in February 
2005.  At that time, a remand was ordered to accomplish 
additional development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is currently manifested by complaints of 
anxiety, panic attacks, loss of interest in pleasurable 
activities, isolation, and feelings of hopelessness and 
helplessness, productive of a Global Assessment of 
Functioning score of 60, and no more than occupational and 
social impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in December 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
PTSD claim.  Such correspondence also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  In the present case, appropriate VCAA 
notice was provided prior to the denial of the appellant's 
PTSD increased rating claim.  Because the VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Moreover, lay statements dated in December 2003 
are affiliated with the claims folder.  The veteran's own 
statements in support of his claim, including his testimony 
at an April 2005 hearing before the undersigned, is also of 
record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating mental disabilities

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

I.  IR- PTSD

Factual background

In a VA outpatient treatment report dated in October 2002, 
the veteran complained of a chronic low mood, as well as 
feelings of helplessness and hopelessness.  Objectively, he 
had a constricted mood and dysphoric affect.  The veteran was 
well groomed and his thoughts were logical, sequential and 
pertinent.  He denied any psychotic symptoms and also denied 
homicidal/suicidal ideation or plan.  He reported adequate 
sleep unplagued by nightmares.  His insight and judgment were 
fair to good.  A subsequent November 2002 outpatient record 
contained similar findings, while also showing a problem with 
immediate recall.  The veteran was obviously nervous at that 
time.

A December 2002 VA clinical record reveals the veteran's 
depression to be stable.  He had no suicidal thoughts.  

A May 2003 VA outpatient treatment report indicated that the 
veteran's depression was lessening and that he was having no 
sleeping problems.  His affect was bright with a wide range 
of mood.  The veteran was oriented and his speech was 
logical, sequential and pertinent.  He denied psychotic 
symptoms, as well as suicidal/homicidal ideation.  He was 
oriented times four.  He did have a problem with immediate 
recall.  Insight and judgment were deemed fair to good.  

The veteran was examined by VA in December 2003.  That 
examination report detailed his social history.  
Specifically, the veteran had been married twice.  The first 
union lasted for 11 years and the second lasted for 4.5 
years.  Both relationships deteriorated due to domestic 
violence, and the veteran admitted to a history of violence 
and fighting in general.  The veteran was not interested in 
another relationship at present.  He did report being on good 
terms with his two daughters.  He was not very close to his 
siblings, who lived far away, but got along with them when 
they did get together.  

At the time of his December 2003 VA examination, the veteran 
presented with complaints of sleeping difficulty, which had 
improved with medication.  He slept about five to six hours 
per night, but such sleep was interrupted.  He dreamed about 
people from service.  He was unsure whether they survived 
service or not and this bothered the veteran.  The veteran 
also reported flashbacks of traumatic incidents.  He further 
endorsed problems with anger management and irritability, 
along with concentration deficit and hypervigilance.  He 
denied any history of suicide attempts.

Further regarding his PTSD symptomatology, the veteran 
indicated he tended to stay isolated, keeping his house 
closed up.  The veteran was afraid of being shot by someone 
who had threatened him after a fight.  He expressed paranoid 
ideations and often felt like he was being choked or like 
things were caving in around him.  The veteran's report of 
symptoms was consistent with anxiety.  He disliked crowds and 
had a diminished interest in participating in activities.  He 
did enjoy working on cars and fishing, but he only engaged in 
such pursuits in the summer months.  The veteran also 
reported symptoms of depression, including disturbances of 
sleep and appetite.  He indicated a lack of energy and 
feelings of helplessness and hopelessness.  

With respect to social contacts, the veteran experienced 
feelings of detachment and  estrangement from others.  He had 
one male friend that he visited with about once a week.  
Otherwise, he did not feel comfortable around people.  The 
veteran did not date and had not had a significant other over 
the past two years.  He also had not worked in over two years 
and stated that he had trouble finding and keeping jobs.  

The December 2003 VA examination report indicated that the 
veteran was able to perform the activities of daily living 
such as bathing and washing his own clothes.  He also 
prepared light, simple meals for himself.  

Objectively, the veteran evidenced minimal difficulty as to 
orientation for things such as date and location.  He had no 
difficulties with attention or calculation, nor did he have 
any significant problems with language.  He revealed some 
short-term memory deficit.  He could follow a three-stage 
command and was able to read and obey.  He could write a 
complete sentence and copy a design.  Overall, he was fully 
oriented.  The only real area of limitation appeared to be 
with short-term memory.  There was also some problem with 
retrieval of remote memory.

The veteran spoke in a very soft and deliberate manner.  He 
appeared very anxious.  There appeared to be some thought 
blocking, but otherwise his thinking was linear and goal-
directed.  His speech was relevant and very logical.  There 
was no evidence of delusions, hallucinations or other 
psychotic symptoms.  He maintained good eye contact during 
the interview.  While appearing somewhat guarded, his overall 
cooperation was excellent.  The veteran denied suicidal or 
homicidal thoughts, ideations, plans or intent.  He admitted 
to earlier suicidal thoughts prior to 2001.  

The veteran's grooming was appropriate and he was fully 
oriented.  He did not report any obsessive or ritualistic 
behavior.  He did report moderate to severe difficulties with 
anxiety, including periodic panic attacks.  He isolated and 
avoided public places in order to reduce the likelihood of 
having a panic attack.  The examiner believed that if he did 
not isolate, he would experience more panic attacks.  There 
was no evidence of impaired impulse control.  

Following the objective examination, the veteran was assessed 
a GAF score of 60. 
The examiner noted the veteran's assertion that his PTSD 
symptomatology was preventing him from working.  The examiner 
observed that the veteran was not receiving regular treatment 
for his PTSD and that therefore it was not surprising that he 
was having trouble managing his symptomatology to the extent 
necessary to engage in gainful employment.  

VA outpatient treatment records dated in 2004 reflect 
complaints of depression and memory problems.  Such records 
reveal that the veteran was neatly attired and fully 
oriented.  He denied nightmares and suicidal/homicidal 
ideation or plan.  His insight and judgment were fair to 
good.  A January 2004 report indicated a blunted affect and 
constricted range of mood.  A July 2004 note indicated 
concentration deficit during serial 7s.  

In April 2005, the veteran provided testimony at a hearing 
before the undersigned.  At that time, the veteran described 
his panic attacks.  He stated that his heart sped up and it 
felt as though his head was coming off his shoulders.  
(Transcript "T," at 6).  He felt nervous and unable to cope 
in such circumstances.  His response was to retreat to his 
home.  He stated that, waiting for his hearing, there were 
other people around and he wanted to leave.  (T. at 16).

The veteran explained that his panic attacks were an everyday 
event and could happen multiple times in a day.  The veteran 
reported that he left his house about twice weekly to shop 
for groceries.  (T. at 7).  He chose a time when it was not 
likely to be crowded.  He might also visit his daughter on 
the other side of town, but such visits lasted under an hour.  
(T. at 8).  The veteran reported being nervous watching his 
grandchildren.  (T. at 9).  The veteran otherwise spent his 
time at home.  He had no interest in activities and could not 
be around people.  (T. at 9).  Any more than six people in 
one place made the veteran uncomfortable.  (T. at 10).  

Also at his April 2005 hearing, the veteran reported that he 
had trouble sleeping, for which he took medication.  (T. at 
10).  The veteran also discussed his inability to handle 
stress.  He found driving to be stressful when there was 
heavy traffic.  (T. at 12).  When faced with stress, he got 
anxious and angry.  He tried to stay home to maintain control 
of his anger.  (T. at 13).  

The veteran stated his belief that, even if he could work 
alone, he would not be able to perform a job because he could 
not maintain a work pace.  (T. at 13).  He was unable to work 
at any position involving deadlines or productivity.  (T. at 
14).  Such work caused his anxiety and stress levels to rise.  
He explained that he quit a job as a school janitor because 
he could not keep up the pace and get the rooms cleaned 
adequately before the start of school the following day.  (T. 
at 15).  

Also at his April 2005 hearing, the veteran discussed his 
social life.  He reported that he had not been on a date in 
over three years.  (T. at 18).  The only people he had 
contact with were his daughters.  He did have one friend, but 
he moved out of state.  Additionally, the veteran used to go 
fishing and work on cars, but he did not engage in either 
pursuit anymore.  (T. at 19).  

Regarding his occupational history, the veteran stated that 
he had last worked in approximately 2002.  (T. at 20).  He 
was fired from that job.  The temporary agency kept giving 
him different assignments and the veteran was not able to 
satisfactorily perform at any of them.  (T. at 22).  

Analysis

The veteran is presently assigned a 50 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  In order to achieve 
the next-higher 70 percent rating, the evidence must 
demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 50 percent evaluation and that a higher 
rating is not warranted.  In so finding, the Board observes 
that the evidence fails to indicate any suicidal ideation 
during the rating period on appeal.  To the contrary, the 
veteran repeatedly denied suicidal or homicidal ideation or 
plan.  Moreover, there is no evidence of any obsessional 
rituals that interfere with daily activity.  Furthermore, the 
competent evidence does not reveal speech that is 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, the veteran communication was deemed to be logical, 
sequential and pertinent in outpatient reports dated in 
October 2002 and May 2003.  VA examination in December 2003 
also revealed relevant and very logical speech.  The evidence 
of record also fails to demonstrate spatial disorientation or 
neglect of personal appearance and hygiene.  Indeed, the 
veteran was fully oriented in VA clinical records dated from 
2002 to 2004.  The December 2003 VA examination also 
indicated that the veteran was fully oriented.  Finally, the 
veteran's grooming has consistently been appropriate.  In 
fact, VA outpatient treatment reports in 2004 note that he 
was neatly attired.  

The GAF score indicated at the December 2003 VA examination 
further supports the conclusion that an increased rating is 
not justified here.  Indeed, a GAF score of 60 is reflective 
of more moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

In finding that the veteran is not entitled to the next-
higher 70 percent rating under Diagnostic Code 9411, it is 
acknowledged that the competent evidence does reveal problems 
with panic attacks.  Such attacks reportedly happened on a 
daily basis.  Moreover, the VA examiner in December 2003 
remarked that such attacks would likely have happened with 
greater frequency if the veteran did not isolate in his 
house.  Additionally, the evidence shows that the veteran 
dealt poorly with stress.  Indeed, per his April 2005 
testimony, such problems in dealing with pressure prevented 
him from keeping a job.  However, the veteran's poor response 
to stress has already been contemplated in the currently 
assigned 50 percent evaluation.  

The Board further observes that the veteran's social history 
indicates some impairment of impulse control, in that the 
veteran's two marriages were punctuated by domestic violence.  
Additionally, the record indicates that the veteran was 
involved in a physical altercation in 2001.  However, during 
the rating period on appeal, there are no findings of 
impaired impulse control.

In sum, the overwhelming majority of the criteria associated 
with the next-higher 70 percent evaluation for PTSD have not 
been demonstrated in the record.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
PTSD caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims file, it is determined that 
additional development is required prior to adjudication of 
the veteran's TDIU claim.  Specifically, it is noted that the 
VCAA notice letter dated in November 2003, even when 
considered in conjunction with the November 2002 VA notice of 
the October 2002 rating decision, as well as the statement of 
the case issued in June 2003, failed to adequately apprise 
the veteran of the information and evidence necessary to 
substantiate a TDIU claim.  The veteran was not instructed to 
submit evidence showing that his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  Moreover, no other correspondence of 
record informs the veteran as to the necessary evidence to 
submit with respect to his TDIU claim.  As such, another 
letter must be sent to satisfy the VCAA. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent, with regard to the 
veteran's TDIU claim. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
TDIU claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  


2.  If any additional evidence is 
received, in response to the above action 
or otherwise, then readjudicate the issue 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


